Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A as shown in Figs. 1-4 in the reply filed on 08 April 2022 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 April 2022.

Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 recites the limitation “liquids that can take chemiluminescence reaction”. It appears that this should be “liquids that can make a chemiluminescence reaction”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotation constraint structure” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsaur (US 6874967).
Regarding claim 1, Tsaur discloses a liquid storage and release device, comprising a tube shell (1), a capsule-like liquid container (5), a piercing component (10 or 11) and a piston rod (8), wherein the tube shell is open at one end (3) and closed at the other end (2), and the interior thereof is a tube cavity; the capsule-like liquid container and/or the piercing component is/are slidably arranged in the tube cavity (Figs. 1-2); one end of the piston rod is slidably arranged in the tube cavity of the tube shell, and the other end of the piston rod is provided with a liquid release opening (7); and the piston rod is provided with a liquid channel (interior of 8) through which the liquid release opening is in communication with the tube cavity; and when the piston rod slides towards the interior of the tube cavity, the capsule-like liquid container and the piercing component apply pressure to each other under the action of the piston rod, so that the piercing component pierces the capsule-like liquid container so as to release a liquid pre-stored in the capsule-like liquid container (col. 2, ll. 22-28 and 45-52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur as applied to claim 1 above, and further in view of Ruiz (US 8550737).
Regarding claim 2, Tsaur teaches the liquid storage and release device according to claim 1, wherein the piston rod adopts a hollow tube structure (Figs. 1-2), an inner cavity of the hollow tube structure is a liquid channel (liquid flows through the hollow tube structure).
Tsaur does not teach that the interior of the hollow tube structure is provided with a liquid absorbing material. Instead, Tsaur teaches a liquid absorbing material (6) on the exterior of the hollow tube structure.
Ruiz teaches a hollow tube structure (130), the interior of which is provided with a liquid absorbing material (110).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the absorbent material of Tsaur by arranging in on the interior of the hollow tube structure as taught by Ruiz, wherein doing so would merely be a matter of simple substitution of one known arrangement of an applicator with another with predictable results.
Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur as applied to claim 1 above, and further in view of Law (US 2015/0078801).
Regarding claim 3, Tsaur teaches the liquid storage and release device according to claim 1, but does not teach a rotation constraint structure that is intended to restrict relative free rotation between the piercing component and the piston rod is adopted between the piercing component and the piston rod.
Law teaches a rotation constraint structure (71 and 72) that is intended to restrict relative free rotation between the piercing component and the piston rod is adopted between a piercing component (21) and a piston rod (rear portion of 11 is analogous to the piston of Tsaur).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Tsaur to include a rotation constraint structure that is intended to restrict relative free rotation between the piercing component and the piston rod is adopted between the piercing component and the piston rod as taught by Law for the purpose of ensuring that the container and piercing component are correctly aligned (Law, ¶0082).
Regarding claim 8, Tsaur teaches the liquid storage and release device according to claim 1, but does not teach that a ridge is arranged on an inner wall of the tube shell, and a groove matched with the ridge is arranged on the piercing component.
Law teaches using a ridge (71) and a groove (72) between the tube shell (10) and a moveable component (11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have formed the device of Tsaur with a ridge arranged on an inner wall of the tube shell, and a groove matched with the ridge arranged on the piercing component as taught by Law for the purpose of ensuring that the container and piercing component are correctly aligned (Law, ¶0082).
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur as applied to claim 1 above, and further in view of McKay (US 5337764).
Regarding claim 4, Tsaur teaches the liquid storage and release device according to claim 1, but at least one end of the piercing component is provided with sharp teeth, of which tips face the capsule-like liquid container.
McKay teaches a piercing component (116) that is provided with sharp teeth (118, 120), of which tips face a capsule-like liquid container (113, 114).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the single tooth of Tsaur with the sharp teeth, of which tips face the capsule-like liquid container taught by McKay, wherein doing so would merely be a matter of simple substitution of one known piercing component with another with predictable results.
Regarding claim 5, the combination of Tsaur and McKay teaches the liquid storage and release device according to claim 4, wherein there are a plurality of the capsule-like liquid containers (McKay, 113 and 114), which are arranged in series (Fig. 6), there is one or more piercing component, and each of the capsule-like liquid containers is opposite the sharp teeth of a corresponding piercing component (Figs. 6-9).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Tsaur to have a plurality of the capsule-like liquid containers, which are arranged in series, there is one or more piercing component, and each of the capsule-like liquid containers is opposite the sharp teeth of a corresponding piercing component as taught by McKay for the purpose of enabling a user to mix two components (McKay, col. 5, ll. 59-62).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur and Ruiz as applied to claim 2 above, and further in view of Law.
Regarding claim 6, the combination of Tsaur and Ruiz teaches the liquid storage and release device according to claim 2, but does not teach that there are a plurality of the capsule-like liquid containers, which are arranged in parallel, an inner wall of the hollow tube structure is provided with an orifice plate in a fixed manner, which separates the inner cavity of the hollow tube structure into two cavities, the cavity adjacent to the capsule-like liquid container is a liquid mixing cavity, and the liquid absorbing material is confined in the other cavity.
Law teaches a plurality of liquid containers (111, 112), which are arranged in parallel (Fig. 5A), an inner wall of the hollow tube structure is provided with an orifice plate (plate 30 with orifice 36) in a fixed manner, which separates the inner cavity of the hollow tube structure into two cavities, the cavity adjacent to the capsule-like liquid container is a liquid mixing cavity, and the liquid absorbing material is confined in the other cavity (¶0069).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the combination of Tsaur and Ruiz with a plurality of the capsule-like liquid containers, which are arranged in parallel, an inner wall of the hollow tube structure is provided with an orifice plate in a fixed manner, which separates the inner cavity of the hollow tube structure into two cavities, the cavity adjacent to the capsule-like liquid container is a liquid mixing cavity, and the liquid absorbing material is confined in the other cavity for the purpose of enabling the mixing of two components just prior to application (Law, ¶0069).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur as applied to claim 1 above, and further in view of Bleuer (US 3594091).
Regarding claim 7, Tsaur teaches the liquid storage and release device according to claim 1, but does not teach that the tube shell comprises two detachable tube sections, and the capsule-like liquid container is arranged between a junction of the two detachable tube sections and the closed end of the tube shell.
Bleuer teaches a tube shell that comprises two detachable tube sections (100 and 101), and a capsule-like liquid container (21a) is arranged between a junction of the two detachable tube sections and a closed end of the tube shell (Fig. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Tsaur such that the tube shell comprises two detachable tube sections, and the capsule-like liquid container is arranged between a junction of the two detachable tube sections and the closed end of the tube shell as taught by Bleuer for the purpose of enabling the liquid container to be removed and replaced in the tube shell (Bleuer, col. 1, ll. 55-59).
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur.
Regarding claim 10, Tsaur teaches the liquid storage and release device according to claim 1, wherein the capsule-like liquid container is made of a membrane material (foil or plastic, col. 2, ll. 6-7).
Tsaur does not teach that the membrane material is which is folded face to face and then sealed on three sides by means of hot pressing, with the folded side facing the piercing component.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to folded and heat sealed the membrane on three sides because Applicant has not disclosed that the particular shape of the capsule provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Tsaur’s capsule and the applicant’s invention to perform equally well with either the generic capsule taught by Tsaur or the claimed folded and heat-sealed membrane because both liquid containers are equally capable of storing a liquid until ruptured by a piercing component.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify Tsaur to obtain the invention as specified in claim 10 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Tsaur.
Regarding claim 11, Tsaur teaches the liquid storage and release device according to claim 1 wherein the capsule-like liquid container is made of a polymer, composite polymer or aluminum foil composite polymer material (Tsaur, col. 2, ll. 6-7).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur, Ruiz and Law as applied to claim 6 above, and further in view of Schumacher (US 8393816).
The combination of Tsaur, Ruiz and Law teaches the liquid storage and release device according to claim 6, wherein there are two capsule-like liquid containers (Tsaur, col. 2, ll. 9-12).
The combination does not teach that the two capsule-like liquid containers are filled with liquids that can take chemiluminescence reaction.
Schumacher teaches two liquid containers (60 and 70) filled with liquids that can make a chemiluminescence reaction (col. 2, ll. 1-10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Tsaur such that the two capsule-like liquid containers are filled with liquids that can take chemiluminescence reaction as taught by Schumacher for the purpose of enabling a user to make markings which are discernable in low light conditions (Schumacher, col. 1, ll. 60-67).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsaur and McKay as applied to claim 4 above, and further in view of Wong (US 7549815).
Regarding claim 13, the combination of Tsaur and McKay teaches the liquid storage and release device according to claim 4, but does not teach that the sharp teeth are in a shape of a sharp cone, with slots on a surface from a top to a bottom edge of the sharp cone.
Wong teaches sharp teeth (31a, 31b, 31c) that are in a shape of a sharp cone (31), with slots (36a, 36b, 36c) on a surface from a top to a bottom edge of the sharp cone.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have shaped the sharp teeth of the combination of Tsaur and McKay in a shape of a sharp cone, with slots on a surface from a top to a bottom edge of the sharp cone as taught by Wong for the purpose of ensuring flow through the teeth (Wong, col. 4, ll. 19-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 5769553 is cited as being direct to the state of the art of applicators that rupture a capsule-like liquid container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754